UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1760



CARL G. SULLIVAN,

                                                Plaintiff - Appellant,

          versus


FAYETTEVILLE STATE UNIVERSITY; UNIVERSITY OF
NORTH CAROLINA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-97-914-BO)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl G. Sullivan, Appellant Pro Se. Joyce S. Rutledge, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order and judgment

granting the Defendants’ motion to dismiss under Fed. R. Civ. P.

12(b)(6) and dismissing Appellant’s complaint filed under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2 (1994) (“Title

VII”). Appellant filed two separate charges with the EEOC and re-

ceived two separate right-to-sue-letters. The district court dis-

missed Appellant’s complaint as to one charge (#141960280) because

the complaint was untimely. The court dismissed the complaint as to

the second charge (#141960425) because Appellant filed that charge

with the EEOC beyond the 180-day limit. See 42 U.S.C. § 2000e-

5(e)(1) (1994). The court also dismissed other claims in the com-

plaint for failing to present those claims to the EEOC. On appeal,

Appellant does not challenge the court’s basis for dismissing the

complaint as to charge #141960425 or the unexhausted claims.

Because the court’s findings were not clearly erroneous, appellate

review is waived. See 4th Cir. R. 34(b). We affirm that part of the

court’s judgment on the reasoning of the district court. See

Sullivan v. Fayetteville State Univ., No. CA-97-914-BO (E.D.N.C.

Apr. 17, 1998).

     As for charge #141960280, Appellant contends the court erred

in finding he failed to file his complaint within ninety-days of

receiving the right-to-sue letter. We decline to rule on this issue

and affirm on alternate grounds. See Cochran v. Morris, 73 F.3d


                                2
1310, 1315 (4th Cir. 1996). Defendants correctly argued that charge

#141960280, which was filed more than 500 days after the discrim-

inatory event, was not timely filed with the EEOC. Therefore,

Appellant cannot pursue this claim in federal court. See Beall v.

Abbott Lab., 130 F.3d 614, 620 (4th Cir. 1997).

     Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                3